Exhibit 10.9
WRIGHT MEDICAL GROUP, INC.
Phantom Stock Unit Grant Agreement
(Non-US Grantees)

          Award Granted to (“Grantee”):   Grant Date:   Number of Units
(“Units”):

          THIS PHANTOM STOCK UNIT GRANT AGREEMENT (the “Agreement”) including
any country-specific appendix hereto, is made as of the Grant Date by and
between Wright Medical Group, Inc., a Delaware corporation with its principal
place of business at 5677 Airline Road, Arlington, Tennessee 38002 (the
“Company”) and Grantee pursuant to the Wright Medical Group, Inc. 1999 Equity
Incentive Plan, as amended from time to time (the “Plan”) and which is hereby
incorporated by reference.
          WHEREAS, Grantee is associated with the Company or its affiliate as an
employee; and
          WHEREAS, the Compensation Committee of the Company’s Board of
Directors (the “Committee”) has authorized that Grantee be granted Phantom Stock
Units (“Units”) that upon vesting will be converted to shares of the Company’s
Common Stock (“Stock”) subject to the restrictions stated below;
          NOW, THEREFORE, the parties agree as follows:

1.   Grant of Units. Subject to the terms and conditions of this Agreement and
the Plan, the Company hereby grants Units to Grantee.   2.   Vesting Schedule.
The Units shall vest as to one-fourth (1/4) of the Units on the first
anniversary of the <grant date>, and as to an additional one-fourth (1/4) on
each succeeding anniversary thereof. Provided, however, that Grantee’s ability
to vest in any Units is specifically conditioned upon Grantee’s continued active
service in any capacity for the Company or any controlled group member of the
Company (within the contemplation of U.S. Internal Revenue Code section 414(b)
or (c)) until the vesting event. Notwithstanding the foregoing conditional
annual vesting schedule, the interest of Grantee in the Units shall vest as to:

  2.1.   100% of the then unvested Units upon a Change of Control. For purposes
of this Agreement, a “Change of Control” shall mean the first to occur on or
after the Grant Date of any of the following:       (a) The acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 50% or more (on a fully diluted basis) of either
(A) the then outstanding shares of Stock, taking into account as outstanding for
this purpose such Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Stock (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (x) any acquisition by the Company or any “affiliate” of the Company,
within the meaning of 17 U.S. C.F.R. § 230.405 (an “Affiliate”), (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, (z) any acquisition by any
corporation or business entity pursuant to a transaction which complies with
clauses (A) and (B) of subsection (a) of this Section 2.1 (persons and entities
described in clauses (x), (y), and (z) being referred to herein as “Permitted
Holders”);





--------------------------------------------------------------------------------



 



    (b) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any Permitted Holder) beneficially owns, directly or
indirectly, 50% or more (on a fully diluted basis) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination, taking into account as outstanding for this purpose such
common stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such common stock, or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the incumbent Board at the time of the execution of
the initial agreement providing for such Business Combination;       (c) The
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;       (d) The sale of at least 80% of the assets of
the Company to an unrelated party, or completion of a transaction having a
similar effect; or       (e) The individuals who on the date of this Agreement
constitute the Company’s Board of Directors thereafter cease to constitute at
least a majority thereof; provided that any person becoming a member of the
Board of Directors subsequent to the date of this Agreement and whose election
or nomination was approved by a vote of at least two-thirds of the directors who
then comprised the Board of Directors immediately prior to such vote shall be
considered a member of the Board of Directors on the date of this Agreement.

  2.2.   100% of the unvested Units upon Grantee’s death.

3.   Conversion into Stock.

  3.1   Subject to Sections 3.6 and 4 below, shares of Stock will be issued and
become free of restrictions as soon as practicable following vesting of the
Units, provided that Grantee has satisfied all Tax-Related Items as defined in
Section 5 of this Agreement and Grantee has completed, signed and returned any
documents and taken any additional action that the Company deems appropriate to
enable it to accomplish the delivery of the shares of Stock. In no event shall
the Company issue the shares of Stock later than March 15 of the calendar year
which begins after the calendar year in which the vesting event occurs, unless
Grantee fails to satisfy the foregoing conditions for delivery not fewer than
seven (7) days before such date, in which event all such shares of Stock shall
be forfeited.     3.2   The shares of Stock will be issued (i) in the event of
Grantee’s death, in the name of Grantee’s estate, (ii) a legally designated
guardian or representative if Grantee is legally incompetent, or
(iii) otherwise, to Grantee, and may be effected by recording shares on the
stock records of the





--------------------------------------------------------------------------------



 



      Company or by crediting shares in an account established on Grantee’s
behalf with a brokerage firm or other custodian, in each case determined by the
Company in its discretion.

  3.3   Each Unit will be converted into one (1) share of Stock.     3.4   In no
event shall the Company be obligated to issue fractional shares.     3.5   In no
event shall the Company settle the conversion of Units with cash, nor shall any
dividend equivalents or interest thereon be credited with respect to the Units.
    3.6   Not withstanding the foregoing,       (a) the Company shall not be
obligated to deliver any shares of Stock during any period the Company
determines that the conversion of a Unit or the delivery of shares hereunder
would violate any laws of the United States or Grantee’s country of residence or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Company’s counsel, is necessary to comply with securities or
other regulatory requirements, and       (b) the date on which the shares are
issued may include a delay in order to provide the Company such time as it
determines appropriate to address Tax-Related Items and other administrative
matters.     3.7   Grantee will have rights of a stockholder of Stock only after
the shares of Stock have been issued to Grantee following vesting of his Units
and satisfaction of all other conditions to the issuance of those shares as set
forth in the Agreement. Units shall not entitle Grantee to any rights of a
stockholder of Stock and there are no voting or dividend rights with respect to
the Units. Units shall remain terminable pursuant to this Agreement at all times
until they vest and convert to shares of Stock. Notwithstanding the foregoing,
in the event of a stock dividend, stock split, or other change in the Stock, the
number of shares of Stock that each unvested Unit is convertible into shall be
proportionately increased or decreased, as the case may be.

4.   Restrictions.

  4.1.   The Units granted hereunder may not be sold, pledged or otherwise
transferred in any way whether by operation of law or otherwise, and may not be
subject to execution, attachment or similar process. Any attempt to sell, pledge
or otherwise transfer the Units other than as permitted above, shall be void and
unenforceable.     4.2.   Units that have not yet vested at the time Grantee
ceases providing substantial active services in any capacity for the Company or
any such controlled group member, as described in U.S. Internal Revenue Code
Section 414(b) or (c), shall be forfeited by Grantee.     4.3.   By accepting
the Units, Grantee represents and agrees for himself and his transferees
(whether by will or the laws of descent and distribution) that:       (a) For
the period commencing on the Grant Date and ending on the first anniversary of
the termination of Grantee’s active employment (such period is hereinafter
referred to as the “Covenant Period”), with respect to any Country in which the
Company is engaged in business during Grantee’s employment with the Company,
Grantee shall not participate or engage, directly or indirectly, for himself or
on behalf of or in conjunction with any person, partnership, corporation or
other entity, whether as an employee, agent, officer, director, stockholder,
partner, joint venturer, investor or otherwise, in any business activities if
such activity consists of any activity undertaken or expressly planned to be
undertaken by the Company or any of its subsidiaries or by Grantee at any time
during Grantee’s employment.       (b) Except with the Company’s prior written
approval or as may otherwise be required by law or legal process, Grantee shall
not disclose any material or information which is confidential to the Company or
its subsidiaries and not in the public domain or generally





--------------------------------------------------------------------------------



 



      known in the industry, whether tangible or intangible, made available,
disclosed or otherwise known to Grantee as a result of his employment with the
Company.

    (c) During the Covenant Period, Grantee shall not attempt to influence,
persuade or induce, or assist any other person in so persuading or inducing, any
employee of the Company or its subsidiaries to give up, or to not commence,
employment or a business relationship with the Company.

  4.4.   The Company shall have the right, but not the obligation, to purchase
and acquire from Grantee any or all of the Stock (the “Repurchased Stock”)
received pursuant to any vested Units if the Committee reasonably determines
that Grantee has violated the covenants set forth in this Agreement or Grantee’s
active employment is terminated or could have been terminated for Cause (as
defined in the Plan). The Company may exercise the right granted to it under
this Section 4.4 by delivering written notice to Grantee stating that the
Company is exercising the repurchase right granted to it under this Section 4.4.
The delivery of such notice by the Company to Grantee shall constitute a binding
commitment of the Company to purchase and acquire all of the Repurchased Stock.
The total purchase price for the Repurchased Stock shall be delivered to the
Grantee against delivery by Grantee of certificates evidencing the Repurchased
Stock no later than 30 days after the delivery of the election notice by the
Company. The price per share of the Repurchased Stock shall be the lesser of
(1) the Fair Market Value (as defined in the Plan) of the Repurchased Stock on
the date of the Company’s delivery of its written notice to Grantee or (2) the
Fair Market Value of the Repurchased Stock on the date that the Units related to
the Repurchased Stock vested to the Grantee.

  4.5.   The Company shall have the right, but not the obligation, to cancel any
or all of the unvested Units if the Committee reasonably determines that Grantee
has violated the covenants set forth in this Agreement. The Company may exercise
the right granted to it under this Section 4.5 by delivering a written notice to
Grantee stating that the Company is exercising the cancellation right granted to
it under this Section 4.5.

  4.6.   The parties intend the restrictions in Section 4.3, 4.4 or 4.5 to be
completely severable and independent, and any invalidity or unenforceability of
any one or more such restrictions shall not render invalid or unenforceable any
one or more restrictions.

5.   Responsibility for Taxes. Regardless of any action the Company or Grantee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
Grantee’s participation in the Plan and legally applicable to Grantee or deemed
by the Company or the Employer to be an appropriate charge to Grantee even if
technically due by the Company or the Employer (“Tax-Related Items”), Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Grantee’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. Grantee further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Units,
including, but not limited to, the grant, vesting or conversion of the Units,
the issuance of shares of Stock upon conversion of the Units, the subsequent
sale of shares of Stock issued or to be issued upon conversion of the Units and
the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Units to
reduce or eliminate Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Grantee has become subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, Grantee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.       Prior to any relevant
taxable or tax withholding event, as applicable, Grantee will pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all Tax-Related





--------------------------------------------------------------------------------



 



    Items. In this regard, Grantee authorizes the Company and/or the Employer,
or their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:

    (a) withholding from Grantee’s wages or other cash compensation paid to
Grantee by the Company and/or the Employer; or       (b) selling and withholding
from proceeds of the sale such number of shares of Stock to be issued to Grantee
upon conversion of the Units necessary to satisfy the obligations with regard to
all Tax-Related Items and any broker’s commission related to the sale, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
Grantee’s behalf pursuant to this authorization); or       (c) withholding of
shares of Stock to be issued to Grantee upon conversion of the Units.

    To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Stock, for tax purposes, Grantee
is deemed to have been issued the full number of shares of Stock subject to the
vested Units, notwithstanding that a number of the shares of Stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Grantee’s participation in the Plan.       Grantee shall pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold or account for as a result of Grantee’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Stock or the
proceeds of the sale of shares of Stock, if Grantee fails to comply with his or
her obligations in connection with the Tax-Related Items.       Finally, Grantee
represents to the Company that, as of the date hereof, he or she is not aware of
any material nonpublic information about the Company or the shares of Stock.
Grantee and the Company have structured this Agreement to constitute a “binding
contract” relating to the sale of shares of Stock pursuant to this Section,
consistent with the affirmative defense to liability under Section 10(b) of the
Exchange Act of 1934 under Rule 10b5-1(c) promulgated under the Exchange Act.

6.   Nature of Grant. In accepting the grant, Grantee acknowledges that:

    (a) the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;       (b) the grant of the Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Units, or benefits in lieu of Units, even if Units have been granted
repeatedly in the past;       (c) all decisions with respect to future grants of
Units, if any, will be at the sole discretion of the Company;       (d)
Grantee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Grantee’s employment relationship at any time;       (e)
Grantee is voluntarily participating in the Plan;





--------------------------------------------------------------------------------



 



    (f) the Units and the shares of Stock subject to the Units are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of Grantee’s employment contract, if any;       (g) the Units
and the shares of Stock subject to the Units are not intended to replace any
pension rights or compensation;       (h) the Units and the shares of Stock
subject to the Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Employer or any
subsidiary or affiliate of the Company;       (i) the grant of Units and
Grantee’s participation in the Plan will not be interpreted to form an
employment contract or relationship with the Company or any subsidiary or
affiliate of the Company;       (j) the future value of the underlying shares of
Stock is unknown and cannot be predicted with certainty;       (k) in
consideration of the grant of the Units, no claim or entitlement to compensation
or damages shall arise from forfeiture of the Units resulting from termination
of Grantee’s employment with the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) or a violation of
the covenants and Grantee irrevocably releases the Company and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, Grantee shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim;  
    (l) in the event of termination of Grantee’s employment (whether or not in
breach of local labor laws), Grantee’s right to vest in the Units under the
Plan, if any, will terminate effective as of the date that Grantee is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Grantee is no longer actively employed for purposes
of the Units; and       (m) the Units and the benefits under the Plan, if any,
will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability.

7.   No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
underlying shares of Stock. Grantee is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding Grantee’s participation
in the Plan before taking any action related to the Plan.

8.   Data Privacy. Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Grantee’s personal
data as described in this Agreement and any other Unit grant materials by and
among, as applicable, the Employer, the Company and its subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
Grantee’s participation in the Plan.





--------------------------------------------------------------------------------



 



    Grantee understands that the Company and the Employer may hold certain
personal information about Grantee, including, but not limited to, Grantee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Units or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).       Grantee understands that
Data may be transferred to a stock plan service provider as may be selected by
the Company in the future, which would assist the Company with the
implementation, administration and management of the Plan. Grantee understands
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than Grantee’s country. Grantee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting Grantee’s local human
resources representative. Grantee authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Grantee’s participation in the Plan.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. Grantee
understands that Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Grantee’s local human resources
representative. Grantee understands, however, that refusing or withdrawing his
or her consent may affect Grantee’s ability to participate in the Plan. For more
information on the consequences of Grantee’s refusal to consent or withdrawal of
consent, Grantee understands that Grantee may contact his or her local human
resources representative.

9.   Governing Law. The grant of Units and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Delaware, without regard
to the conflict of law provisions, as provided in the Plan.       For purposes
of litigating any dispute that arises under this grant or the Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Tennessee, agree that such litigation shall be conducted in the courts of Shelby
County, Tennessee, or the federal courts for the United States for the Western
District of Tennessee, where this grant is made and/or to be performed.   10.  
Language. If Grantee has received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.   11.   Electronic Delivery. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.   12.   Severability. The
provisions of this Agreement are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.





--------------------------------------------------------------------------------



 



13.   Appendix. Notwithstanding any provisions in this Agreement, the grant of
Units shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for Grantee’s country. Moreover, if Grantee relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Agreement.   14.  
Miscellaneous.

  14.1.   The Company reserves the right to impose other requirements on
Grantee’s participation in the Plan, on the Units and on any shares of Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.     14.2.   Any
notice required or permitted hereunder shall be given in writing and shall be
deemed effectively given upon delivery to Grantee at the address of Grantee then
on file with the Company.     14.3.   This Agreement, subject to the provisions
of the Appendix and Plan, constitutes the entire agreement of the parties with
respect to the subject matter hereof.

            AGREED AND ACCEPTED:  


  GRANTEE:   WRIGHT MEDICAL GROUP, INC.
        By:             Jason P. Hood, Vice President,          General Counsel,
and Secretary   





--------------------------------------------------------------------------------



 



         

APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF
WRIGHT MEDICAL GROUP, INC.
PHANTOM STOCK UNIT GRANT AGREEMENT
(NON U.S. GRANTEES)
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Units
granted to Grantee under the Plan if Grantee resides in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of
September 2008. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that Grantee not rely on the information in this
Appendix as the only source of information relating to the consequences of
Grantee’s participation in the Plan because the information may be out of date
at the time that the Units vest or Grantee sells Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to Grantee’s situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, the information contained herein may not be
applicable to Grantee.
BELGIUM
There are no country specific provisions.
CANADA
Notifications
French Language Provision. The following provisions will apply if Grantee is a
resident of Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

      Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.

Termination of Service. This provision replaces Section 6(l) of the Agreement:
In the event of the termination of Grantee’s employment (whether or not in
breach of local labor laws), Grantee’s right to vest in Units under the Plan, if
any, will terminate effective as of the date that is the earlier of (1) the date
Grantee receives notice of termination of Service from the Company or the
Employer, or (2) the date Grantee is no longer actively providing Service,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law,

A-1



--------------------------------------------------------------------------------



 



regulatory law and/or common law); the Committee shall have the exclusive
discretion to determine when Grantee is no longer actively employed for purposes
of the Units.
Data Privacy. This provision supplements paragraph 8 of the Agreement:
Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Grantee further authorizes the Company, any Parent, Subsidiary or Affiliate and
the administrator of the Plan to disclose and discuss the Plan with their
advisors. Grantee further authorizes the Company and any Parent, Subsidiary or
Affiliate to record such information and to keep such information in Grantee’s
employee file.
FRANCE
There are no country specific terms.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If Grantee uses a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of Stock acquired under the Plan, the bank will make the report for Grantee. In
addition, Grantee must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
ITALY
Terms and Conditions
Data Privacy. This provision replaces in its entirety paragraph 8:
Grantee understands that the Employer and/or the Company may hold certain
personal information about Grantee, including, but not limited to, Grantee’s
name, home address and telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of Stock held and the details of all Units or any other
entitlement to Stock awarded, cancelled, exercised, vested, unvested or
outstanding (the “Data”) for the purpose of implementing, administering and
managing Grantee’s participation in the Plan. Grantee is aware that providing
the Company with Grantee’s Data is necessary for the performance of this
Agreement and that Grantee’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
Grantee’s ability to participate in the Plan.
The Controller of personal data processing is Stefano de Donno, Wright Medical
Italy, Via Liguria 18, 20068 Peschiera Borromeo (MI), Italy. Grantee understands
that the Data may be transferred to the Company or any of its Parent, Subsidiary
or Affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, including any transfer required to a
broker or other third party with whom Stock acquired pursuant to the vesting of
the Units or cash from the sale of such Stock may be deposited. Furthermore, the
recipients that may receive, possess, use, retain and transfer such Data for the
above mentioned purposes may be located in Italy or elsewhere, including outside
of the European Union and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than Grantee’s country. The
processing activity, including the transfer of Grantee’s personal data abroad,
outside of the European Union, as herein specified and pursuant to applicable
laws and regulations, does not require Grantee’s consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan. Grantee
understands that Data processing relating to the purposes above

A-2



--------------------------------------------------------------------------------



 



specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003.
Grantee understands that Data will be held only as long as is required by law or
as necessary to implement, administer and manage Grantee’s participation in the
Plan. Grantee understands that pursuant to art.7 of D.lgs 196/2003, Grantee has
the right, including but not limited to, access, delete, update, request the
rectification of Grantee’s Data and cease, for legitimate reasons, the Data
processing. Furthermore, Grantee is aware that Grantee’s Data will not be used
for direct marketing purposes. In addition, the Data provided can be reviewed
and questions or complaints can be addressed by contacting a local
representative available at the following address:
Stefano de Donno
Wright Medical Italy
Via Liguria 18, 20068
Peschiera Borromeo (MI), Italy
Plan Document Acknowledgment. In accepting the Units, Grantee acknowledges that
Grantee has received a copy of the Plan and the Agreement and has reviewed the
Plan and the Agreement, including this Appendix, in their entirety and fully
understands and accepts all provisions of the Plan and the Agreement, including
this Appendix. Grantee further acknowledges that Grantee has read and
specifically and expressly approves the following paragraphs of the Agreements:
Vesting Schedule, Conversion into Stock, Responsibility for Taxes, Nature of
Grant and Data Privacy.
Notifications
Exchange Control Information. Grantee is required to report in Grantee’s annual
tax return: (a) any transfers of cash or Stock to or from Italy exceeding
€10,000 or the equivalent amount in U.S. dollars; and (b) any foreign
investments or investments (including proceeds from the sale of Units acquired
under the Plan) held outside of Italy exceeding €10,000 or the equivalent amount
in U.S. dollars, if the investment may give rise to income in Italy. Grantee is
exempt from the formalities in (a) if the investments are made through an
authorized broker resident in Italy, as the broker will comply with the
reporting obligation on Grantee’s behalf.
JAPAN
There are no country specific provisions.
NETHERLANDS
Notifications
Insider-Trading Notification. Grantee should be aware of the Dutch
insider-trading rules, which may impact the sale of Stock issued to Grantee at
vesting and settlement of the Units. In particular, Grantee may be prohibited
from effectuating certain transactions involving Stock if Grantee has inside
information about the Company. If Grantee is uncertain whether the
insider-trading rules apply to Grantee, Grantee should consult Grantee’s
personal legal advisor.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement paragraph 5 of the
Agreement:

A-3



--------------------------------------------------------------------------------



 



Grantee agrees that if Grantee does not pay or the Employer or the Company does
not withhold from Grantee the full amount of Tax-Related Items that Grantee owes
due to the vesting of the Units, or the release or assignment of the Units for
consideration, or the receipt of any other benefit in connection with the Units
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed by Grantee to the Employer, effective 90 days after the
Taxable Event. Grantee agrees that the loan will bear interest at the HM Revenue
and Custom’s official rate and will be immediately due and repayable by Grantee,
and the Company and/or the Employer may recover it at any time thereafter by
withholding the funds from salary, bonus or any other funds due to Grantee by
the Employer, by withholding in Stock issued upon vesting and settlement of the
Units or from the cash proceeds from the sale of Stock or by demanding cash or a
cheque from Grantee. Grantee also authorizes the Company to delay the issuance
of any Stock to Grantee unless and until the loan is repaid in full.
Notwithstanding the foregoing, if Grantee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Grantee is an officer or executive director and
Tax-Related Items are not collected from or paid by Grantee within 90 days of
the Taxable Event, the amount of any uncollected Tax-Related Items may
constitute a benefit to Grantee on which additional income tax and national
insurance contributions may be payable. Grantee acknowledges that the Company or
the Employer may recover any such additional income tax and national insurance
contributions at any time thereafter by any of the means referred to in
paragraph 5 of the Agreement.

A-4